FILED
                           NOT FOR PUBLICATION
                                                                           SEP 02 2016
                    UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                       No.    15-30060

              Plaintiff-Appellee,               D.C. No.
                                                9:12-cr-00036-DWM-1
 v.

CHRISTIN DIANNE DIDIER,                         MEMORANDUM*

              Defendant-Appellant.


                  Appeal from the United States District Court
                          for the District of Montana
                Donald W. Molloy, Senior District Judge, Presiding

                           Submitted August 29, 2016**
                              Seattle, Washington

Before: HAWKINS, and McKEOWN, Circuit Judges, and EZRA,*** District
Judge.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable David A. Ezra, Senior United States District Judge for the
District of Hawaii, sitting by designation.
      Defendant-Appellant Christin Dianne Didier was convicted by a jury of her

peers for seven counts of mail fraud in violation of 18 U.S.C. § 1341, and one count

of conspiracy to commit mail fraud in violation of 18 U.S.C. § 371. The district court

sentenced Didier to pay $213,163.25 in restitution. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the legality of an order of restitution. United

States v. Luis, 765 F.3d 1061, 1065 (9th Cir. 2014). We review the restitution order

itself for abuse of discretion. United States v. Gordon, 393 F.3d 1044, 1051 (9th Cir.

2004). We affirm.

1.    The district court did not err in ordering Didier to pay restitution. Didier,

through fraud, committed a crime against property, and caused losses to a victim:

Pacific Indemnity Company, Chubb Group of Insurance Companies (“Chubb”). The

Mandatory Victim Restitution Act (“MVRA”), 18 U.S.C. § 3663A, “requires a district

court, in sentencing a defendant convicted of . . . an offense against property

committed by fraud, see 18 U.S.C. § 3663A(c)(1)(A)(ii), to order restitution to each

victim ‘in the full amount of each victim’s losses.’” United States v. Rizk, 660 F.3d
1125, 1136 (9th Cir. 2011) (quoting 18 U.S.C. § 3664(f)(1)(A)).

2.    The district court did not err in determining that the civil settlement agreement

Didier and Chubb signed pursuant to a bankruptcy suit, releasing each party from

liability, did not absolve Didier of any obligation to pay criminal restitution. A civil


                                           2
release of liability does not preclude further criminal liability for an offense, and civil

settlements and criminal restitution orders serve largely different interests. Rizk, 660
F.3d at 1136–37. For example, a bankruptcy settlement allows “the trustee and the

creditors to avoid the expenses and burdens associated with litigating sharply

contested and dubious claims,” United States v. Edwards, 595 F.3d 1004, 1012 (9th

Cir. 2010) (quoting In re A & C Props., 784 F.2d 1377, 1380–81 (9th Cir. 1986)),

whereas “a purpose of criminal restitution is to penalize,” Rizk, 660 F.3d at 1137, and

to make the victim whole. See United States v. Nosal, --- F.3d ---, 2016 WL 3608752,

at *17 (9th Cir. 2016).

3.     The district court did not err when it included in the restitution order the

investigative costs and attorney’s fees Chubb expended to investigate Didier’s fraud.

The inclusion of such costs is not an abuse of discretion, so long as the costs are a

“‘direct and foreseeable result’ of the defendant’s wrongful conduct,” Gordon, 393
F.3d at 1057 (quoting United States v. Phillips, 367 F.3d 846, 863 (9th Cir. 2004)),

and are reasonably spent to determine the extent of the crime. See United States v.

Waknine, 543 F.3d 546, 556–59 (9th Cir. 2008) (vacating restitution award and

remanding for determination that investigative costs and attorney’s fees were incurred

in aid of the investigation rather than to impermissibly shield others from

prosecution).    Chubb’s investigative costs, which included inspections, travel,


                                            3
personnel costs, and attorney’s fees, were reasonably spent to determine the extent of

its losses, and were incurred as a direct result of Didier’s fraudulent conduct.

4.    Didier makes a cursory argument that any restitution payments she is required

to make should be paid to the Crime Victim’s Fund rather than to Chubb. Chubb was

not compensated by the Crime Victim’s Fund for Didier’s fraud, and this argument

is not supported by legal authority. See 18 U.S.C. § 3664(j)(1) (authorizing restitution

payments to a third party only where: (1) the third party directly compensated the

victim for crime-related losses; and (2) the victim has received full compensation).

      AFFIRMED.




                                           4